DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on August 22, 2022 is acknowledged.  The traversal is on the ground(s) that claims 17-20 contain similar features as recited in claim 1 and there is no search burden in examining claims 17-20 alongside claims 1-16.  The traversal further argues that the groups are arbitrarily classified and that the Examiner’s characterization of the invention is “unmoored from the Applicant’s specification”.  This is not found persuasive because Applicant has not specifically argued the assigned classifications, statement of distinctness, or burden statements provided.  
It is axiomatic that apparatus claims cover what a device is, not what a device does.  If the characterization of the claimed apparatus in the restriction appears to be “unmoored” from Applicant’s specification, it may be a result of the claim breadth, rather than a deficiency in the restriction.  Since restrictions between subcombination and combinations can only be made when the combination does not recite all the particulars of the subcombination, the obvious solution to overcome the instant restriction requirement would be to amend claim 1 to include all of the features of claim 17.  The Ubelaker rejection below illustrates how this discrepancy in scope between combination and subcombination claims causes additional burden in examination by the necessity of considering additional search areas unrelated to Applicant’s true intent, but nevertheless meet the claimed structural features of an apparatus claim.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon public use or anticipated by Ubelaker (Jama-coaque prehistoric skull estimated date 200 B.C. to 800 A.D. as described in Ubelaker, Journal of the Washington Academy of Sciences, Vol. 77, No. 2 (June 1987), pp. 76-80).  See annotated figure below.
	As to claim 1, the Jama-coaque prehistoric skull described by Ubelaker meets the claimed die assembly structure.  The Jama-coaque prehistoric skull comprises an upper jaw or maxilla that meets the claimed upper die section and comprises an upper segmented die comprising a plurality of upper die segments (teeth) releasably coupled to each other.  The Jama-coaque prehistoric skull comprises a lower jaw or mandible that meets the claimed lower die section and comprises a lower segmented die comprising a plurality of lower die segments (teeth) releasably coupled to each other.  While the Jama-coaque skull is not specifically disclosed as a die assembly, this is an intended use, and the Jama-coaque could be used in the recited manner (such as when forming a sports mouthguard blank between the upper jaw and lower jaw, for example).  


    PNG
    media_image1.png
    452
    777
    media_image1.png
    Greyscale

	
Claims 1 and 6-9 is rejected under 35 U.S.C. 102(a)(1) as anticipated Larson (US 2,664,593).
	As to claim 1, Larson teaches an apparatus (Fig. 5) that meets the claimed die assembly comprising an upper die section comprising an upper segmented die (39) comprising a plurality of upper die segments (Fig. 7) releasably coupled to each other (74) and a lower die section comprising a lower segmented die (49) comprising a plurality of lower die segments (Fig. 7) releasably coupled to each other (74).  As to claims 6-9, Larson teaches heat conducting pipes or tubes (75; 5:40-49) coupled to heating element recesses (holes) in the segmented dies to provide heating (Fig. 5) and are inherently capable of heating to any temperature by passage of fluid heated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2,664,593) in view of Mittelstadt (US 4,726,924).  Larson teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claim 10, Larson is silent to the claimed transfer plate coupled to the upper segmented die and attachment point.
Mittelstadt teaches a part that meets the claimed transfer plate (26) attached to an upper segmented die (24) having an attachment point (See Fig. 6 attached in Fig. 5) suitable for attachment of an upper platen.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Mittelstadt into Larson because Larson teaches/suggests opening of the mold or tool (see figures) and Mittelstadt teaches a device for opening (Fig. 2).

Allowable Subject Matter
Claim 16 is allowed.  The prior art does not teach or render obvious the claimed movable gantry press and robot having the claimed configuration in combination with the specific die assemblies claimed.
Claims 2-5 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742